 



Exhibit 10.4
Exhibit A
showboat Marina logo [v35307v3530703.gif]
The Honorable Robert A. Pastrick
Mayor, City of East Chicago
4525 Indianapolis Boulevard
East Chicago, Indiana 46312
     RE: Gaming Vessel Development Project
Dear Mayor Pastrick:
     Since last fall Showboat Marina Partnership (“Showboat’) has had the
privilege of pursuing the development of a casino gaming vessel to be docked on
the shore of Lake Michigan in the City of East Chicago (“City”) at the Pastrick
Marina, together with additional land-based facilities to support the gaming
vessel (the “Project”). In connection with that effort, we have conducted
numerous community informational forums during which we explained our concept of
the project to the residents of the City and, even more importantly, received
comments and suggestions from them concerning our proposal. Most recently, we
had the opportunity to participate in the work of the several gaming tasks
forces that you organized to make recommendations to your office with respect to
the gaming proposal and the economic benefits expected to flow from this new
industry. Based upon the recommendations of the Mayor’s Gaming Task Force,
Investing in the People; we have engaged in negotiations with the City to
identify and agree upon certain economic incentives that the City requires of
Showboat in connection with the Project.
     This preliminary agreement (“Agreement”) is intended to memorialize the
agreements between the City and Showboat concerning development of the Project.
A. ECONOMIC DEVELOPMENT CONTRIBUTION
     1. Upon commencement of gaming operations, Showboat agrees to contribute
annually to and for the benefit of economic development, education and community
development in the City an amount equal to three (3%) percent of Showboat’s
adjusted gross receipts (as that term is defined in the Indiana Riverboat
Gambling Act) (“Contribution”). (Based upon the pro forma financial projections
for the Project which will be included in Showboat’s final application to the
Indiana Gaming Commission, Showboat estimates that such Contribution will range
from approximately six million ($6,000,000) dollars to seven and one-half
million ($7,500,000)

 



--------------------------------------------------------------------------------



 



The Honorable Robert A. Pastrick
April 8, 1994
Page 2
dollars annually for the initial two and one-half years of operation and from
approximately four million ($4,000,000) dollars to five million ($5,000,000)
dollars annually thereafter.
     2. Showboat proposes that its Contribution be distributed as follows:
          a. One (1%) percent to the City. Showboat suggests that the City
establish or select a board to determine the best use of these funds.
In addition to the City’s portion of the Contribution and as more particularly
described later in this Agreement, Showboat agrees to cause certain programs to
be instituted or projects to be commenced in 1994 and 1995 (or to provide the
necessary funding therefore), without regard to the issuance of a gaming license
to Showboat for the operation of the gaming vessel.
          b. One (1%) percent to the Twin City Education Foundation, Inc.,
(“TCEF”), an Indiana nonprofit corporation. TCEF will be independent of
Showboat. Members of a seven member Board of Trustees of TCEF will be selected
from or by the following entities or individuals:

  •   Two representatives of two largest employers     •   Mayor     •   Common
Council     •   Board of Trustees of the School City     •   Chamber of Commerce
    •   East Chicago Education Foundation

In addition, at Showboat’s option, Showboat shall be permitted to name an
individual to the Board of Trustees of TCEF
TCEF will focus on funding training programs that prepare workers for the 21st
century. Training for riverboat-related jobs will not be funded by TCEF.
TCEF will administer as one of its programs a scholarship program (funded
initially with a minimum of $50,000) for post-secondary education for residents
of East Chicago. Showboat agrees that at least $25,000 shall be set aside
annually from this scholarship fund for the benefit of qualifying eighth graders
entering high school. Such funds will be placed in individual interest bearing
trust accounts for the benefit of such qualifying students and will be made
available to them as college scholarships upon their graduation from high school
and enrollment in institutions of higher education; provided that they have
 

 



--------------------------------------------------------------------------------



 



The Honorable Robert A. Pastrick
April 8, 1994
Page 3
complied with the requirements of the scholarship program during their high
school tenure.
Showboat further agrees that the balance of TCEF’s funds will be dedicated to
educational programs (both academic and vocational) in and around the City, with
priority being given to programs in the City and for City residents.
          c. One (1%) percent to the East Chicago Community Foundation, Inc.
(“ECCF”), an Indiana nonprofit corporation. ECCF will be independent of Showboat
ECCF will receive, evaluate and select for funding proposals from individuals or
entities within the City, and will fund community development projects within
the City. A fifteen-to-twenty-one member Board of Trustees will be selected by
or from the following individuals or entities:

  •   Various Neighborhood Leaders     •   Mayor     •   Common Council     •  
Chamber of Commerce     •   Board of Trustees of the School City

In addition, at Showboat’s option, Showboat shall be permitted to name an
individual to the Board of Trustees of ECCF. The majority of Board members will
represent neighborhoods.
     3. Showboat intends to maximize the effectiveness of the funds contributed
to TCEF and ECCF by “leveraging” such contributions, possibly by ratios as high
as 5 to 1 depending upon the projects undertaken by such corporations. In this
context “leveraging” includes using foundation funds as seed money that will
attract other investment and using foundation funds to provide matching monies
for university, governmental, and other endowments. The City and Showboat
acknowledge, however, that such leveraging will be fully successful only if
staff persons who are skilled and experienced in pursing and obtaining grants
from governmental and other entities are employed by such corporations.
Accordingly, Showboat will require as a continuing condition of its Contribution
that an appropriate portion of the funds contributed to TCEF and ECCF shall be
allocated to administrative and professional salaries to support the leveraging
concept.
B. EAST CHICAGO SECOND CENTURY, INC.
     1. In addition to the Contribution described above, Showboat desires to be
a catalyst for meaningful and significant economic, commercial and housing
development in the City. In order to assist in the pursuit of these objectives,
Showboat has formed East Chicago Second Century, Inc. (“Second Century”), a
for-profit corporation. Showboat agrees to fund Second Century

 



--------------------------------------------------------------------------------



 



The Honorable Robert A. Pastrick
April 8, 1994
Page 4
annually in an amount equal to three-fourths (.75%) percent of adjusted gross
receipts from its casino vessel operation.
     2. Showboat intends to maximize the effectiveness of Second Century by
endeavoring to “leverage” the amounts with which Second Century is funded,
possibly by as much as an 8 to 1 ratio. In this context leveraging means using
funds as seed money and using Second Century funds as equity contributions in
various projects. In order to accomplish this goal, Second Century will employ
staff persons who are experienced in economic and housing development, with
particular expertise in applying for and obtaining grants from governmental and
other entities.
     3. Showboat agrees further that (i) all of Second Century’s development
activities will be directed to sites located within the City, (ii) all projects
pursued by Second Century will conform to the City’s development and master
plans, and (iii) all projects will receive prior approval from the City.
Showboat acknowledges that certain projects have already been Identified by the
Mayor’s Gaming Task Force, which projects Second Century is prepared to
undertake as priority projects in the manner manually determined by the City and
Second Century.
     4. By execution of this Agreement, the City authorizes Second Century, at
its option, to proceed with development of the Washington High School and
Michigan Avenues sites, subject to all required regulatory approvals. Showboat
agrees that all funds expended in connection with these projects will be funded
by and through Second Century and that such expenditures will not diminish the
amount of the Contribution in any way. Even if a gaming license is not granted,
Showboat agrees that Second Century will proceed with the development of the
Washington High School site.
C. ADDITIONAL COMMITMENTS BY SHOWBOAT
     1. Reimbursement of City Expenses. Showboat agrees to reimburse the City
certain reasonable and necessary expenses incurred by the City in connection
with development of the Project. These expresses include but are not limited to
the following:

  •   professional planning fees;     •   professional design fees;     •  
engineering;     •   construction of infrastructure, utilities or other
improvements at the Pastrick Marina or elsewhere and related to the Project;    
•   legal fees and costs;     •   financial consulting fees;

 



--------------------------------------------------------------------------------



 



The Honorable Robert A. Pastrick
April 8, 1994
Page 5

  •   consulting fees of other professionals whose services are deemed
reasonably necessary by the City.

     2. Reimbursement of Payroll Expenses of City Planner. Showboat acknowledges
that the City requires the services of a full-time City Planner, that the City
currently does not employ anyone in that capacity, and that the City has no
funds budgeted for such position for 1994. Accordingly, Showboat agrees that it
shall provide the funds necessary to enable the City to hire a professional
planner in 1994 at a cost to Showboat not to exceed $70,000 annually, with the
understanding that the City will include the expenses of the professional
planner in its 1995 municipal budget.
     3. Projects to be Funded in 1994 and 1995. The City has advised Showboat
that certain projects and programs are of great importance to the residents of
East Chicago. The City has required that Showboat agree to fund the following
programs and projects regardless of the issuance of a gaming license to
Showboat. Showboat agrees, therefore, to fund the following to a maximum of the
estimated expenditures listed for each project or program:
          a. Healthy East Chicago Wellness Program, with estimated expenditures
of $100,000 in 1994 and $100,000 in 1995.
          b. Comprehensive market development assessment for the Main
Street/Broadway, Chicago Avenue/Indianapolis Boulevard, and Columbus Drive
corridors, with estimated expenditures of $70,000 in 1994.
          c. City capital improvement projects as determined by the City, with
expenditures of $250,000 in 1994 and $250,000 in 1995.
          d. Development of a small business incubator program at the abandoned
Pepsi-Cola Bottling Plant building,1112 W. Chicago Avenue, with estimated
expenditures of $250,000 in 1994 and $250,000 in 1995.
          e. Engineering fees related to the water marketing project for
extension of the City’s water main to south Lake County, with estimated
expenditures of $250,000 in 1994 and $250,000 in 1995.
     Showboat acknowledges that the foregoing is only a partial list of projects
and programs which the City has identified. Showboat agrees to continue to
cooperate with the Mayor’s Gaming Task Force and the City to accomplish these
and certain other projects and programs described in Investing in the People as
determined by the City.

 



--------------------------------------------------------------------------------



 



The Honorable Robert A. Pastrick
April 8, 1994
Page 6
     The City agrees that fifty (50%) percent of the funds expended by Showboat
in connection with the projects and programs described in this paragraph shall
be credited against the City’s one (1%) percent share of the Contribution
payable to the City during the first and, if necessary, second years of
operations. Credits will not be carried over to the third and later years of
operations without the City’s approval. Expenditures that are not pre-approved
by the City will not be eligible for the credit.
     4. Employment Assistance. Showboat agrees to assist the City in employing
individuals required to staff positions necessary to carry out the projects and
programs contemplated by this Agreement.
     5. Other Studies. Showboat agrees to reimburse the City for the costs of
any studies not specifically described herein which the City is required to
perform in connection with the Project. Such expenses incurred by Showboat shall
be credited against the City’s one percent (1%) share of the contribution in the
manner described in paragraph 3, above.
     6. Labor. Showboat agrees to use local, unionized labor in construction of
the Project as well as the other projects to be undertaken by TCEF, ECCF and
Second Century.
     7. Opening Day. The City and Showboat agree that time is of the essence in
this Agreement Accordingly, Showboat agrees that it shall at all times exert its
good faith efforts to cause the Project to be completed and open to the public
for regular gaming operations on or before April 30, 1995. Showboat acknowledges
that the agreement contained in this paragraph will require that Showboat
continue to expend funds prior to the issuance of a gaming license, and Showboat
hereby agrees to continue to make such expenditures.
     8. Assessment and Training Center. The Mayor’s Gaming Task Force has
identified as a top priority the need to establish an assessment and training
center for the benefit primarily of the youth, but ultimately of all residents,
of the City. Showboat agrees to commence promptly the work required to organize
and establish such center. Such expenses incurred by Showboat shall be credited
against the City’s one percent (1%) share of the contribution in the manner
described in paragraph 3, above.
     9. Training for East Chicago Residents. Showboat agrees to provide training
scholarships in the form of cost-free training for residents of East Chicago who
are hired as employees for the Project.

 



--------------------------------------------------------------------------------



 



The Honorable Robert A. Pastick
April 8, 1994
Page 7
D. COMMITMENTS BY THE CITY
     In consideration of the foregoing agreements made by Showboat, Showboat has
asked that the City take certain actions for the benefit of the Project. Your
Honor’s signature below will confirm that the City agrees to:
     1. Support Showboat’s application for an owner’s license to the Indiana
Gaming Commission.
     2. Work diligently in a cooperative effort with Showboat to achieve the
following:
          a. Continued progress and ultimate completion of the Clink Avenue
extension project currently in the design phase;
          b. Construction or expansion of roadways to facilitate ingress to and
egress from the gaming vessel site;
          c. Acquisition (either by conveyance or lease) of land necessary for
convenient and efficient construction and operation of the Project;
          d. Construction of such infrastructure as is necessary to support the
Project;
          e. Expedited issuance of permits and approvals from all governmental
agencies having jurisdiction over the Project.
     3. Cooperate with and assist TCEF, ECCF and Second Century to facilitate
the achievement of the respective goals and objectives of each entity to the
extent that those goals are compatible with the City’s development goals.
     4. Cooperate with and assist TCEF, ECCF, and Second Century to achieve
maximum “leveraging” of the funds made available to those corporations by
Showboat and effective use of such corporations resources.
     5. Cooperate with Showboat to assure and promote public health, safety and
welfare.
E. OTHER MATTERS
     1. Showboat acknowledges the City’s desire that gaming operations commence
as promptly as possible and that the economic benefits of the Project begin to
flow to the City and its residents as early as possible, with the expectation
that gaming operations will commence not

 



--------------------------------------------------------------------------------



 



The Honorable Robert A. Pastrick
April 8, 1994
Page 8
later than April 30, 1995. Accordingly, Showboat and the City agree that time is
of the essence of this Agreement.
     2. Showboat agrees that it shall continue its negotiations with the City
and that, within 90 days of the date of this Agreement, the City and Showboat
shall execute a definitive Development Agreement, setting forth specially and in
detail all obligations of Showboat related to the development of the Project.
The parties acknowledge that achieving this goal will require actions to be
taken by governmental units and that if these actions are not completed in a
timely manner, the time table may not be met.
     3. This Agreement is subject to the approval of the Board of Directors of
Showboat, Inc, at its meeting April 26, 1994.
     We are excited about the opportunities that this Project presents for both
the City and Showboat. If this letter accurately sets forth the basis provisions
of our Agreements, I request that you sign the letter on behalf of the City and
return a copy to me. Thank you for your efforts to date in support of this
Project.
Respectfully submitted,

     
SHOWBOAT MARINA PARTNERSHIP
   
 
   
/s/ Thomas C. Bonner
Thomas C. Bonner
Executive Vice President and Chief Operating Officer
1802 East Columbus Drive
East Chicago, Indiana 46312
(219)392-1111
April 8, 1994
   

 

 



--------------------------------------------------------------------------------



 



Agreed to and accepted by, subject to the ratification of the Common Council of
the City of East Chicago:

     
CITY OF EAST CHICAGO
   
 
   
/s/ Robert A. Pastrick
 
Robert A. Pastrick
Mayor
   
 
   
 
   
Date: [ILLEGIBLE]
 
   

 



--------------------------------------------------------------------------------



 



Exhibit-A
(SHOWBOAT MARINA LOGO) [v35307v3530704.gif]
April 18, 1995
The Honorable Robert A. Pastrick
Mayor, City of East Chicago
4525 Indianapolis Boulevard
East Chicago, Indiana 46312
     Re: Gaming Vessel Development Project.
Dear Mayor Pastrick:
     Pursuant to the economic development agreement executed April 8, 1994
(“Agreement”) , Showboat Marina Partnership (“Showboat”) undertook certain
obligations, including the obligation to continue to cooperate with the Mayor’s
Gaming Task Force (“Task Force”) to accomplish projects and programs described
in Investing in the People, Showboat has negotiated with City Planner
[ILLEGIBLE] Taylor, who was designated as the representative of the Task Force
for this purpose. We wish to report to you that these negotiations have resulted
in Showboat’s agreement to [ILLEGIBLE] the [ILLEGIBLE] on the attached list. As
part of these negotiations, Mr. Taylor has advised us that the City does not
wish Showboat to provide funding for the small business incubator program which
had originally been scheduled for a total of $500,000 of funding. The $500,000
has been redirected to new items. When added to the previous items in the
agreement the net amount of fixed sum commitments is more than $5,800.000
     In addition to these items, Showboat will commit to four community
development project as follows:
     1. Washington School Site Residential Development. Showboat commits that
East Chicago Second Century funds will be used to build approximately 68
townhouses for moderate income citizens from East Chicago on an abandoned school
site. The project cost is estimated at $5,000,000.
     2. Michigan Avenue Retail Development: Showboat commits that East Chicago
Second Century funds will be used to build a 5-to 8-unit retail center near the
Showboat Marina Casino employee parking lot. The project cost is estimated at
$4,000,000.
Post Office Box 777 East Chicago. N 46312 Phone(219) 392-1111 [ILLEGIBLE]

 



--------------------------------------------------------------------------------



 



The Honorable Robert A. Pastrick
April 18, 1995
Page 2
     3. Homebuyer Guarantee Program: In order to increase home ownership.
Showboat will create a pool of $5,000,000 for a minimum of 250 East Chicago
residents through a mortgage guarantee program of up to 25% of a home’s purchase
price. The result of full utilization of this program would be $20.000,000 in
the residential real estate market.
     4. Down Payment Assistance: As a further step in increased home ownership.
Showboat will also create a pool of $500,000 to provide down payment assistance
of 5% of the purchase price not to exceed $5000 for first-time home buyers who
are employees of Showboat Marina Casino.
     Please note that Showboat has agreed that the four programs described above
and the items listed on the attachment are not subject to the fifty percent
(50%) credit against future incentive payments to the City contained in-the
Agreement. As a publicly traded company, the expenditures described in this
letter are subject to ratification by the Board of Directors of Showboat, Inc.
     In addition, at this time we. would like to take the opportunity to briefly
summarize the revised estimates of the benefits that the City and its residents
are expected to receive under the Agreement. These estimates are based upon our
current revenue projections for the project, and could change as we continue to
refine our research.

  •   We estimate that the value of the 3% of adjusted gross gaming revenues
that will be dedicated to City, the Twin City Education Foundation. and the East
Chicago Community Foundation will range from $25.3 million to $28.7 million in
the first 5 years of licensure.     •   We project that the additional .75% to
be used for community investment will result in additional contributions ranging
from $.6.6 million to $7.4 million over that same period.     •   The value of
job training to be provided to employees is projected to be approximately
$1.3 million. In addition. Showboat intends to develop a [Illegible]
reimbursement program for non-gaming educational endeavors which will be
open-ended. However, our experience at our other properties shows that the
annual expenditure is likely to be approximately $50,000.     •   The
contribution to the Cline Avenue Ramp is projected to be $3.5 million.

(SHOW BOAT MARINA LOGO) [v35307v3530704.gif]

 



--------------------------------------------------------------------------------



 



The Honorable Robert A. Pastrick
April 18, 1995
Page 3
     Depending upon our success in achieving our revenue projections, which we
believe are realistic for the East Chicago market, the net impact of the
Agreement with the additions (and deletion) set forth in this letter has the
potential to exceed $52 million. The five-year value of incentives per resident
of the City of East Chicago is over $1500. These figures do not include
anticipated leveraged funds of approximately $70,000,000, as estimated by our
experts, nor have we included actual hard dollar investment in the Showboat
Marina Casino project of approximately $100,000,000.
     In order to present a complete picture of the economic and community
development benefits for the City of East Chicago, Showboat requests the
opportunity to present a detailed update on the status of the project to the
Common Council.
     It continues to be our pleasure to work with the City on this project.

            Very truly yours,

SHOWBOAT MARINA PARTNERSHIP
      /s/ Thomas C. Bonuer       Thomas C. Bonuer
Chief Executive Officer     

Enclosure
cc: Russ Taylor

 



--------------------------------------------------------------------------------



 



ITEMS TO BE PURCHASED BY SHOWBOAT FOR CITY

                  Item   Category   Description   Est. Cost  
1.
  Neigh.   Donation for Demolition   $ 200.000  
2.
  Neigh.   Graffted removal machine   $ 40.000  
3.
  Neigh.   Donation to New Addition Revitalization (RONA)   $ 60,000  
4.
  Neigh.   Rehao City Line League Fields   $ 120,980  
5.
  Neigh.   Landscape end Sidewalk Program   $ 150.000  
 
             
 
      neighbourhood sub total   $ 560,360  
 
               
6.
  Law Ent.   Hire Gang and Violence Constant   $ 50,000  
7.
  Law Ent.   5 Police Cars and 2 5.A.R.E. Vans   $ 122,990  
8.
  Law Ent.   Hire Additional Policemen   $ 1,071,790  
9.
  Law Ent.   Additional Police Equipment: Evidence Collection Vehicle,. Mini
Padav Wagon, Mobile Police station.   $ 164,320  
10.
  Law Ent.   Emergency Management Department   $ 100.000  
 
             
 
      Law Enforcement sub-total   $ 1,508,100  
 
               
11.
  OPS   Ambulance   $ 64,650  
12.
  OPS   For Equipments Apparatus   $ 174,870  
13.
  OPS   Pumber Fire Truck   $ 180,000  
14.
  OPS   Drug Rehabilitation Program   $ 100.000  
15.
  OPS   Gamblers Anonymous Contribution   $ 50,000  
 
             
 
      Othor Public Safety sub-total   $ 579,520  
 
               
16.
  Schools   School City Athletic van   $ 58,950  
17.
  Schools   Computer Hardware for Schools   $ 500,000  
 
             
 
      School: sub-total   $ 558,950  
 
               
18.
  Int & East   Utility Boom Track   $ 69,450  
19.
  Int & East   Bowne Hyarautic Boat Handler   $ 150,000  
20.
  Int & East   Computer with 16 meo RAM Microchio   $ 3,700  
21.
  Int & East   Past Expenses of City Employee on Showboat   $ 1,230  
22.
  Int & East   Kennedy Avenue Matching funus for construction   $ 400,000  
23.
  Int & East   Computer Equipt. for Public Information Office   $ 12,020  
24.
  Int & East   Engineering Environment   $ 68,360  
25.
  Int & East   Digital Aerial Mapping   $ 125,000  
26.
  Int & East   Transportation System Maintenance Equipment   $ 57,000  
27.
  Int & East   New and Relocated Sites into new haroor   $ 404,800  
28.
  Int & East   Desk Top Publishing Equipment & Software   $ 50,000  
 
             
 
      Intrastructure & Equipment sub-total   $ 1,349,580  
 
               
 
      TOTAL ALL ITEMS     34,667,450  
 
               

Configure an approval of phase 1

 



--------------------------------------------------------------------------------



 



SIDE AGREEMENT: EAST CHICAGO SECOND CENTURY, INC.
     This Side Agreement (the “Agreement”), dated as of December 22, 1998, is
entered into by and among Showboat Marina Partnership (“SMP”), Waterfront
Entertainment and Development, Inc. (“Waterfront”), Thomas S. Cappas (“Cappas”)
and Michael A. Pannos (“Pannos”).
RECITALS
     A. East Chicago Second Century, Inc. (“Second Century”) is a for-profit
corporation, incorporated under Indiana Business Corporation Law on March 16,
1994 by Michael A. Pannos.
     B. Second Century was formed to develop housing in East Chicago, Indiana
with funds from the gaming revenues of the casino riverboat owned and operated
by Showboat Marina Casino Partnership in East Chicago, Indiana ( the “Project”)
     C. Second Century has never issued any of its stock.
     D. SMP, Waterfront, Cappas and Pannos are entering into this Agreement in
connection with that certain Stock Purchase Agreement, dated as of the date
hereof, entered into by and among Harrah’s Entertainment, Inc and Harrah’s
Operating Company, Inc. and Margaret Louise Pannos, as Trustee of the Margaret
Louise Pannos Trust, Michael A. Pannos, as Trustee of the Michael A. Pannos
Trust, Samuel L. Cappas, as Trustee of the Samuel L. Cappas as Trustee of the
Samuel L. Cappas Trust, Thomas S. Cappas, as Trustee of the Elizabeth Cappas
Trust, Samuel L. Cappas and Peter T. Cappas, as Co- Trustees of the Thomas S.
Cappas Grantor Trust, Thomas S. Cappas, as Trustee of the Thomas S. Cappas Trust
dated may 1, 1987, Peter T. Cappas, Louis Gonzales and Robert Hoggs and Michael
A. Pannos and Thomas S. Cappas ( the “Stock Purchase Agreement”).
AGREEMENT
     1. Each party to this Agreement agrees to take all actions within his/its
control to effectuate, prior to the Closing Date (as defined in the Stock
Purchase Agreement), the option with respect to Second Century, from among those
set forth below, that is selected by the City of East Chicago, Indiana (“City”):

  (a)   causing Second Century to be owned and operated by SMP or an affiliate
of SMP;
    (b)   causing Second Century to be owned and operated by the City; or    
(c)   causing Second Century to be owned and operated by Pennos and Cappas.  

 



--------------------------------------------------------------------------------



 



     2. The obligations of the parties in the previous section are subject to
the City not imposing any commercially unreasonable terms or conditions, or any
terms or conditions that would be adverse to the gaming licenses of SMP or its
affiliates, with respect to the option selected by the City.
     3. The parties shall cooperate in obtaining all consents and approvals from
the City, the Indiana Gaming Commission and any other applicable regulatory
authorities necessary in connection with the disposition of Second Century
pursuant to the Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused the Agreement to be duly
executed as of the date first written above.

                  SHOWBOAT MARINA PARTNERSHIP
 
                By SHOWBOAT INDIANA     INVESTMENT LIMITED PARTNERSHIP.     its
Managing Partner
 
                By SHOWBOAT INDIANA. INC, its     General Partner
 
           
 
  By:   /s/ Colin V. Reed    
 
     
 
        Name: Colin V. Reed     Title:Executive Vice President
 
                WATERFRONT ENTERTAINMENT AND
 
  DEVELOPMENT,   INC    
 
           
 
  By:   Michael A. Pannos    
 
     
 
   
 
  Name:   Michael A. Pannos    
 
     
 
   
 
  Title:   President    
 
     
 
   
 
                /s/ Michael A. Pannos          
 
                Michael A. Pannos       /s/ Thomas S. Cappas              
Thomas S. Cappas

 



--------------------------------------------------------------------------------



 



Confirmation of Agreement and Implementation:
East Chicago Second Century, Inc.
     This Confirmation of Agreement and Implementation (the “Confirmation”),
dated as of February 26, 1999, is entered into by and among the City of East
Chicago (“City”) and the parties to a Side Agreement entered into as of
December 22, 1998 (the “Side Agreement”), which parties are Showboat Marina
Partnership, Waterfront Entertainment and Development, Inc. (“Waterfront”),
Thomas S. Cappas, and Michael A. Pannos, collectively the “Side Agreement
Parties.”
Recitals

  A.   The Side Agreement Parties entered into the Side Agreement with respect
to East Chicago Second Century, Inc. (“Second Century”), a for-profit
corporation, incorporated under Indiana Business Corporation Law on
March 16, 1994. by Michael A. Pannos.     B.   The Side Agreement contained the
following recitals with respect to Second Century:

       1.   Second Century was formed to develop housing in East Chicago,
Indiana, with funds from the gaming revenues of the casino riverboat owned and
operated by Showboat Marina Casino Partnership in East Chicago, Indiana (the
“Project”).          2.   Second Century has never issued any of its stock.

  C.   The Side Agreement Parties agreed to take all actions within their
control to effectuate the form of ownership and operation of Second Century that
would be selected by the City.     D.   Based upon its review of the
alternatives, the City has now selected option (c) in paragraph of the Side
Agreement with respect to Second Century and has prepared the attached letter
and report (Exhibit A), which have been transmitted to the Indiana Gaming
Commission.     E.   It is now appropriate to confirm that the actions required
by the Side Agreement have been taken and to effectuate the implementation of
the City’s decision.     F.   Certain shareholders of Waterfront, namely, George
Novogroden, Barry Porter, and the Estate of Nikos [ILLEGIBLE], have withdrawn
from and disclaimed any interest in Second Century pursuant to a Withdrawal
Agreement executed by them (“Withdrawing Shareholders”).

 



--------------------------------------------------------------------------------



 



Confirmation of Agreement and Implementation
     Section 1. The Side Agreement Parties confirm that all actions required by
the Side Agreement have been completed and that they are ready to implement the
City’s selected option with respect to the ownership and operation of Second
Century.
     Section 2. Showboat Marina Partnership, for itself and on behalf of
Showboat Marina Casino Partnership, and/or any related company (“Gaming
Licensee”), agrees that the Gaming Licensee shall retain the obligation to fund
Second Century on behalf of the City and as required by the Permanent License
issued by the Indiana Gaming Commission, which funding is set at 0.75% of
adjusted gross gaming revenues, but shall have no interest in Second Century.
Neither the Side Agreement nor this Confirmation is intended to alter such
funding commitment under the Permanent License, and the Gaming Licensee has no
obligation to Second Century in addition to such funding commitment.
     Section 3. The City and the Side Agreement Parties agree that the City has
the sole responsibility for assuring that Second Century will perform the duties
described in the development agreement between the City and Showboat Marina
Partnership. All projects to be constructed by Second Century are subject to the
prior approval of the City and must conform to the City’s comprehensive plan.
     Section 4. Stock of Second Century will be issued to the those individuals
and/or entities designated by Michael A. Pannos and Thomas S. Cappas other than
the Withdrawing Shareholders (i)that were shareholders in Waterfront immediately
prior to the transfer of the stock of those shareholders to Harrah’s Operating
Company, Inc. or (ii) that are directly or indirectly affiliated with such
former shareholders and so designated by such shareholders in (i) above Stock of
Second Century may not be issued to or held by any individual or entity who has
an ownership interest in the Project.
     Section 5. The Side Agreement Parties and the City shall cooperate in
obtaining all consents and approvals required by the Indiana Gaming Commission
and any other applicable regulatory authorities. and in consummating the
agreements herein in connection with the disposition of Second Century pursuant
to the letter of the City set forth in Exhibit A and this Confirmation.
     Section 6. The Confirmation is governed by Indiana law.
     Section 7. This Confirmation may be executed in multiple counter parts each
of which shall be deemed an original.

-2-



--------------------------------------------------------------------------------



 



     In witness of this Confirmation, the Side Agreement Parties and the City
have caused the Confirmation to be duly executed as of the date first written
above.

                  SHOWBOAT MARINA PARTNERSHIP
 
                By SHOWBOAT INDIANA
INVESTMENT LIMITED PARTNERSHIP,     its Managing Partner
 
                By SHOWBOAT INDIANA, INC., its     General) Partner,
 
                By: /s/ Dee A. Wallace             Name: Dee A. Wallace    
Title: Assistant Secretary
 
                WATERFRONT ENTERTAINMENT AND     DEVELOPMENT, INC.
 
           
 
  By   /s/ Michael A. Pannos    
 
           
 
  Name:   Michael A. Pannos    
 
           
 
  Title:        
 
           
 
                  /s/ Michael A. Pannos               Michael A. pannos  
 
                /s/ Thomas S. Cappas               Thomas S. Cappas
 
                CITY OF EAST CHICAGO
 
           
 
  By   /s/ John D. Artis    
 
           
 
  Name:   John D. Artis    
 
           
 
  Title:   Executive Director, East Chicago Redevelopment    
 
           

Exhibit A: City Letter and Report
[Signature Page to Confirmation of Agreement and
Implementation: East Chicago Second Century, Inc.]

-3-



--------------------------------------------------------------------------------



 



MEMORANDUM OF UNDERSTANDING
     It is intended that this document serve as a Memorandum of Understanding
(“MOU”) resulting from a meeting held on the 25th day of August, 2000 held at
the Mayor’s Conference Room in East Chicago, Indiana between representatives of
Showboat Marina Casino Partnership t/a Harrah’s East Chicago, (“Harrah’s”) and
representatives of the City of East Chicago, Indiana (“City”).
     Present on behalf of Harrah’s was Joe Domenico, Senior Vice-President and
General Manager, and Roy Evans,. Director of Finance, present on behalf of the
City was James Fife, Special Assistant to the Mayor, Dr. Tim Raykovich, Special
Assistant to the Mayor, Robert Hoggs, Mayor’s Chief of Staff, Kimberly Julkes,
Director of Planning, John D. Artis, Director of the East Chicago Department of
Redevelopment (“Redevelopment Department”), George Weems, Business Development,
Kevin Pastrick consultant to the Mayor, Gilbert Diaz, Building Commissioner,
Russell G. Taylor, representing East Chicago Community Foundation, Inc. and Twin
City Education Foundation, inc., and Joseph E. Constanza, attorney for the East
Chicago Redevelopment Commission.
     The meeting was conducted by James Fife.

 



--------------------------------------------------------------------------------



 



I.
Continuation of Existing Economic Incentive Agreements
     Mr. Fife noted that in prior discussions with representatives from Harrah’s
it had been agreed that the economic incentives originally committed to by the
Showboat Marina Partnership for the gaming project (“Project”) would be
continued by Harrah’s during the term of the gaming license in East Chicago
(“Term”). These economic incentives are more particularly described in a letter
dated April 8, 1994 from Showboat Marina Partnership (“Showboat”) to Robert A.
Pastrick and subsequent letter dated April 18, 1985 (collectively, the
“Commitment Letters”). Harrah’s, per Mr. Domenico agreed that it would, during
the Term, honor the terms of the Commitment Letters,including but not limited to
contributing:

  1.   3% of its adjusted gross receipts in equal shares to the City, the Twin
City Education Foundation, Inc., and the East Chicago Community Foundation,
Inc., and     2.   0.75% of its adjusted gross receipts to East Chicago Second
Century, Inc. Mr. Fife, on behalf of the City, commended Harrah’s for its
continued commitment to the economic and well-being development of the City of
East Chicago.

2



--------------------------------------------------------------------------------



 



Nothing in this paragraph is intended to modify, expand or increase the
commitments set forth in the letters of 4/8/94 and 4/18/95, it being the
intention of the parties only to memorialize their understanding that;

1.   the commitments set forth in the first paragraph of the letter of 4/18/95
have been completely fulfilled. The commitments set forth at numbered paragraphs
1 through 4 of said letter, however, have not yet been completely fulfilled and
that Harrah’s intends to fulfill them during the Term. The parties also
understand that the commitments set forth at paragraphs 1 and 2 of said letter
are to be satisfied by funds of East Chicago Second Century, Inc., which funds
are included in the .75% of gross gaming revenue contributed by Harrah’s
pursuant to paragraph B of the letter of 4/8/94.   2.   the commitments set
forth at paragraphs A and B of the letter of 4/8/94 have been fulfilled on a
continuing basis to date and Harrah’s will continue to fulfill them upon the
same terms during the Term of this MOU. All of the other commitments set forth
In said letter of 4/8/94 have been completed or superceded. The City, however,
will continue to abide by Paragraph D of said letter.   3.   the parties further
acknowledge their understanding and agreement that SMCP’s commitment as set
forth in paragraphs 1 and 2 on page 2 of this MOU (a total commitment of 3.75%
of the adjusted gross receipts during the Term of this MOU) Is based on the
assumption that

3



--------------------------------------------------------------------------------



 



SMCP is and will continue to be the sole holder of a gaming license within the
City of East Chicago. This commitment will continue for so long as this status
quo continues.
II.
Employment
     The parties agreed to continue to achieve the goal of maximizing the number
of East Chicago residents employed at the Project. Harrah’s, per Mr. Domenico,
reaffirmed its promise under the Commitment Letters to provide during the Term
training scholarships in the form of cost-free training residents of East
Chicago who are hired as employees of the Project. Harrah’s also agreed to
continue during the Term its program of preferential hiring of East Chicago
residents.
     Harrah’s agreed to develop a hotel employee-training program. Harrah’s also
agreed to verify residency of applicants in coordination with the City and track
the employment of East Chicago residents and to report such information to the
City periodically, but not less frequently than semi-annually.
     Mr. Domenico outlined Harrah’s training program and agreed to participate
in the marketing of Harrah’s employee training program to City residents and to
provide advance notice to East Chicago residents of employment opportunities.
     Mr. Artis also discussed the Empowerment Zone assessment and certification
process under the terms of which East Chicago residents are certified.

4



--------------------------------------------------------------------------------



 



     Nothing herein or in the discussion described herein is or was intended to
require Harrah’s to utilize any particular third party service provider which it
may do in its sole, unfettered and absolute discretion.
III.
Intentionally Omitted
IV.
Hotel Development
     The Parties understand that Harrah’s would not undertake to construct a
hotel adjacent to the gaming facility unless it can obtain the benefits of a
certain level of real property tax abatement (“Abatement”) and of tax
incrementing financing (“TIF”) for certain infrastructure improvements
benefiting the Hotel. The Redevelopment Department agreed to recommend to the
East Chicago Redevelopment Commission (“Commission”) at its next meeting of the
adoption of a Declaratory Resolution to establish a TIF district that would
include the boundaries of the Hotel and other property deemed appropriate for
inclusion by the City (“TIF District”). The Redevelopment Department agreed to
seek a Commission meeting on August 30, 2000 to consider the issue and express
its support. The City expressed its intent that, if the TIF District were
adopted and Harrah’s developed the Hotel as contemplated, it would support the
expenditure of tax increment revenues from the TIF District, as and when they
became available, to construct infrastructure, such as curbs, lighting, signals,
landscaping, sidewalks and the like, for the benefits of the Hotel and East
Chicago.
          

5



--------------------------------------------------------------------------------



 



V.
Abatement
     Mr. Domenico agreed to propose a schedule of Abatement for the Hotel. The
City agreed to consider support for the Abatement depending upon its review of
the schedule submitted. Assuming the City’s support for Abatement, the City
would recommend to the Common Council the adoption of an ordinance to provide
Abatement for the Hotel.
VI.
Permits
     Harrah’s agreed to work with and provide all necessary and appropriate
documents and other materials to the City Planner, Building Commissioner and
other officials of the City so as to enable all permits and approvals for the
construction of the Hotel to be processed. The City agrees to cooperate with
Harrah’s in processing and expediting all permits and approvals for the Hotel.
Harrah,s acknowledged that but for obtaining the requisite approvals and permits
it would not develop the Hotel.

6



--------------------------------------------------------------------------------



 



VII.
Marina Easement
     Harrah’s will grant to the City a marina access easement substantially in
the form of the easement document attached hereto as Exhibit A.
VIII.
Construction of Hotel
     Harrah’s agreed to use its best efforts to engage local contractors and
suppliers for the construction of the Hotel and all other construction during
the Term. Harrah’s agreed to comply and agreed to cause its contractors,
construction managers and subcontractors to comply with all applicable local
ordinances, including but not limited to those relating to affirmative action
and equal employment opportunities.
IX.
Communication
     Harrah’s agreed to communicate regularly with representatives and officials
of the City respecting the progress of the Hotel and any other construction
project during the Term and to coordinate activities respecting the same with
City officials so as to minimizing disruption of or impact on municipal
operations and services.
          

7



--------------------------------------------------------------------------------



 



X.
Miscellaneous
     The persons executing this MOU are authorized to enter into it and to make
these agreements on behalf of their respective parties. This MOU will be
governed by Indiana law. If any provisions of the MOU is held unenforceable, the
other terms shall remain in force. The Term shall be coextensive with the
existing term of the gaming license in East Chicago and all renewals, extensions
and replacements thereof. This MOU shall be binding on and inure to the parties’
successors and assigns. In accordance with Indiana Gaming Commission regulations
68 IAC 1-4-1, Section 1 (d), this MOU may subsequently be disapproved by the
Indiana Gaming Commission in accordance with its rules.
     Dated this 25th day of August, 2000.
 

8



--------------------------------------------------------------------------------



 



                  CITY OF EAST CHICAGO
 
           
 
  By:   /s/ Robert A. Pastrick    
 
           
 
      Robert A. Pastrick, Mayor    
 
                SMCP, t/a Harrah’s East Chicago
 
           
 
  By:   /s/ Joseph A. Domenico    
 
           
 
      Joseph Domenico
Senior Vice President and General Manager    

 

9